Dykman, J.:
It is the object of this action to procure a perpetual injunction against the defendant, who is the registrar of arrears of the city of Brooklyn, which shall restrain and prevent the cancellation of *413certain sales for taxes, and also the records of such sales in his office. The plaintiffs in these actions became purchasers at various sales of real property for unpaid taxes and assessments, and received certificates of such sales bearing dates from March 17,1868, to May 22, 1877, inclusive. By the terms of these certificates the holders were, entitled to a lease of the lots designated therein after the expiration of two years from their respective dates unless they were redeemed, and if any irregularity was discovered they could recover the money paid without interest. Such were the rights and such the relative situation of these parties down to the 6th day of June, 1885, when an act was passed by the legislature of the State, amending the charter of the city in many respects enumerated therein.
The portion brought into view by this action is section 15, in these words: “None of the provisions of this act hereinbefore contained shall affect any sale for taxes, assessments or water rates heretofore made in said city, or the rights of the parties or the proceedings thereunder, but the same shall remain the same as though this act had not been passed, provided, however, that no action or special proceeding shall hereafter be brought or maintained against the city of Brooklyn, or the registrar of arrears of said city, to compel the execution or delivery of a lease upon any sale for taxes, assessments or water rates made more than eight years prior to the passage of this act unless such action or special proceeding is commenced within six months after the passage of this act, and notice thereof filed in the office of -the registrar of ax-rears, but this pi-ovision shall not opex-ate to extend any statute of limitations now applicable in such cases, and after the expiration of six months from the passage of this act it shall be .the duty of the registi-ar of arrears to cancel in his office all such sales made more than eight years prior to the passage of this act, upon which no lease shall have been given and no action commenced, and notice thereof filed as aforesaid, within the pex-iod hex-einbefox-e limited therefor-, and thereupon the lien of all such certificates of sale shall cease and determine.” i ' "
It is the claim of these plaintiffs that the second clause of this section of the law annxxls their -contracts, and is therefox-e void, because it is interdicted by that portion of the Constitution which inhibits the passage of laws impairing the obligation of contracts. *414If the fact assumed in this proposition was established, the result claimed would necessarily follow, but the difficulty encountered by the plaintiffs is that the assumption cannot be maintained. The section of the law construed together does not operate on the rights of the plaintiffs except to preserve them. It imposes on the registrar of arrears a duty to cancel in his office all such sales made more than eight years prior to the passage of the law, where no leases have been given, six months after the passage of the act. This is a short statute of limitations, affording the plaintiffs six months from its passage in which to exercise their right to demand their leases; after the expiration of that period their rights were barred, and their sales were required to be canceled.
The statute left a substantial remedy remaining in the hands of the plaintiffs, and, therefore, the obligation of their contract was not impaired within the meaning and prohibition of the fundamental law. That restraint extends to the impairment and suspension of the duty of performance of the contract, and not to a modification of the remedy in the wisdom of the legislature. The limitations prescribed by positive law constitute no part of a contract, and legislation which merely alters or limits a remedy, but yet preserves an existing remedy in substance in the ordinary course of justice, is not violative of the organic law. (Cooley’s Const. Lim., 358.) Before the passage of the law under consideration the claim of a tax purchaser might be barred by lapse of time, and all that this affects is the curtailment of that period.
Our view coincides with the opinion of Mr. Justice Cullen delivered at the Special Term, and the judgment there rendered should be affirmed, with costs.
Barnard, P. J., concurred; Cullen, J., not sitting.
Judgment affirmed, with costs.